Citation Nr: 1142785	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  05-23 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss. 

2.  Entitlement to an initial increased rating for asbestos-related pleural disease, rated as noncompensably disabling prior to May 19, 2009 and as 10 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1941 to November 1945.  This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2003 and August 2003 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, granted entitlement to service connection for bilateral hearing loss and asbestos-related pleural disease, respectively, with initial noncompensable ratings assigned effective March 25, 2003.  

In the July 2005 and October 2007 substantive appeals, the Veteran requested a hearing before the Board at the RO.  This request was then withdrawn in a December 2007 statement.  In accordance with 38 C.F.R. § 20.704(e), the Board will proceed with a decision in this case.  

In March 2009, the Board denied the claim for an increased initial rating for hearing loss and remanded the claim for an increased initial rating for asbestos-related pleural disease.  The Veteran appealed the denial of the claim pertaining to hearing loss to the Court of Appeals for Veterans Claims (Court).   In January 2010, the Court granted a Joint Motion for Remand filed by the parties, which requested that the portion of the March 2009 decision that denied an initial compensable rating for hearing loss be vacated and remanded.  The appeal was returned to the Board and in May 2010 the hearing loss claim was again remanded.  Both claims then returned to the Board in May 2011 where they were remanded for further development.  The case has now returned to the Board for further appellate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss manifests Level I hearing impairment in the right ear and Level III hearing impairment in the left ear. 
2.  For the period prior to May 19, 2009, the Veteran manifested a Forced Vital Capacity (FVC) of 89 percent and a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 80 percent when corrected for hemoglobin. 

3.  For the period beginning May 19, 2009, the Veteran manifested a FVC of 88 percent and a DLCO of 82 percent when corrected for hemoglobin.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  For the period prior to May 19, 2009, the criteria for an initial compensable rating for asbestos-related pleural disease have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.96, 4.97, Diagnostic Code 6833 (2005 & 2011).  

3.  For the period beginning May 19, 2009, the criteria for a rating in excess of 10 percent for asbestos-related pleural disease have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.96, 4.97, Diagnostic Code 6833.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that increased initial ratings are warranted for his bilateral hearing loss and asbestos-related pleural disease.  Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


Bilateral Hearing Loss

Service connection for bilateral hearing loss was granted in the January 2003 rating decision on appeal.  An initial noncompensable evaluation was assigned effective March 25, 2003.  The Veteran contends that a compensable evaluation is warranted as his hearing loss has worsened in severity.  

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86.  

The Veteran was provided multiple VA audiological examinations throughout the claims period.  The first, conducted in May 2003, included an audiogram that demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
40
65
LEFT
10
10
25
55
65

Speech audiometry revealed speech recognition ability of  92 percent in the right ear and 94 percent in the left ear.  The diagnosis was moderate bilateral sensorineural hearing loss with very good speech discrimination.  

Upon VA examination in July 2007, an audiogram demonstrated slightly worsening hearing with pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
45
65
LEFT
25
30
50
65
70

Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  The VA audiologist diagnosed moderate to severe high frequency sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear with excellent bilateral speech discrimination.  

The Veteran's most recent VA examination was performed in June 2011.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
50
65
LEFT
35
25
40
60
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The diagnosis was bilateral normal to severe sensorineural hearing loss.

In support of his claim, the Veteran submitted the report of a private November 2004 audiogram performed by his employer.  The June 2011 VA examiner was asked to interpret the results of the audiogram and indicated the following pure tone thresholds in a September 2011 addendum report:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
45
65
LEFT
40
40
45
60
65

Although the pure tone thresholds reported on the November 2004 private audiogram indicate more severe hearing loss than previously measured at any VA examination, the Board finds that the private examination is not adequate for VA rating purposes.  VA regulations require that an audiological examination be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC).  38 C.F.R. § 4.85(a) (2011).  The November 2004 private audiological report does not indicate whether it was conducted by a state-licensed audiologist, nor does it include any speech discrimination scores.  Therefore, the Board finds that the November 2004 private examination is not valid for VA purposes as it does not comply with the provisions of 38 C.F.R. § 4.85(a).  

Throughout the claims period, the Veteran's right and left ears have demonstrated hearing loss that meets the definition of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 as puretone thresholds at 4000 Hz have been consistently 55 decibels or more.  The degree of hearing impairment in both ears may therefore be rated under either Table VI or Table VIA, whichever results in the higher numeral.  

With respect to the right ear, the Veteran's most severe hearing loss was demonstrated at the June 2011 VA examination.  At that time, the pure tone threshold average of the right ear was 41.25 Hz with a word recognition score of 96 percent.  This level of hearing impairment translates to Level I under Tables VI and VIA.  Regarding the left ear, the most severe hearing loss was noted at the July 2007 VA examination when the left ear puretone threshold average measured 53.75 Hz with a speech recognition score of 96 percent.  This level of impairment translates to Level I under Table VI and Level III under Table VIA.  Level I hearing in the right ear and Level III hearing in the left ear warrants a noncompensable evaluation under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  
	
As a final matter, the Board notes that even if the results of the private November 2004 examination were used to determine the Veteran's bilateral hearing loss, the degree of impairment would still translate to Level II for the right ear and Level III for the left ear under Table VIA.  This is also consistent with noncompensable hearing loss.  It is therefore clear that the Veteran's hearing impairment has not most nearly approximated a higher rating at anytime during the claims period, and the claim for a compensable initial rating is denied.  


Asbestos-Related Pleural Disease

Service connection for asbestos-related pleural disease was granted in the August 2003 rating decision on appeal.  An initial noncompensable evaluation was assigned effective March 25, 2003.  In a March 2011 rating decision, an increased 10 percent evaluation was assigned effective May 19, 2009.  The Veteran contends that increased ratings are warranted as he experiences shortness of breath and problems breathing.  

The Veteran's respiratory condition is currently rated under Diagnostic Code 6833, pertaining to asbestosis, and the General Rating Formula for Interstitial Lung Disease.  Under the general rating formula, a 10 percent disability rating is warranted for asbestosis where the evidence shows FVC of 75 to 80 percent predicted, or; (DLCO (SB) of 66 to 80 percent predicted.  A 30 percent rating is warranted with FVC of 65 to 74 percent, or a DLCO (SB) of 56 to 65 percent predicted.  A 60 percent evaluation requires FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent evaluation requires demonstrated evidence of an FVC of less than 50 percent of predicted value, or; DLCO (SB) of less than 40 percent of predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiac or respiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy.

VA amended the rating schedule concerning respiratory conditions during the course of this appeal effective October 6, 2006; however, these changes concerned "special provisions" pertaining to the use of pulmonary function tests (PFTs) for the evaluation of respiratory conditions.  The provisions did not alter the general rating formula described above.  Specifically, under 38 C.F.R. § 4.96(a), ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.96(a).

Additionally, the revision required that PFTs be used to evaluate respiratory conditions unless (i) the results of maximum exercise capacity test were of record and were 20 ml/kg/min or less; (ii) there was pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy; (iii) there was one or more episode of acute respiratory failure and (iv) when outpatient oxygen therapy was required. 38 C.F.R. § 4.96 also provides that if a DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case.  When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs unless there is an explanation by the examiner as to why the PFTs were not a valid indicator of respiratory function.  The evaluation should be based upon the post-bronchodilator studies unless those are poorer than the pre-bronchodilator results.  In that case, the pre-bronchodilator values should be used for rating purposes. When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test result that the examiner states most accurately reflects the level of disability should be used for evaluation.  Finally, 38 C.F.R. § 4.96  provides that if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned. 

After review of the evidence of record, the Board finds that an increased rating is not warranted at anytime during the claims period.  For the period prior to May 19, 2009, the Veteran's asbestos-related pleural disease did not manifest impairment consistent with a compensable evaluation.  The Veteran underwent VA examinations and PFTs in August 2003, October 2005, and June 2007.  His FVC values measured between 89 percent predicted and 125 percent predicted, which are all clearly consistent with the current noncompensable evaluation.  See 38 C.F.R. § 4.31  (a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met when the schedule does not provide a zero percent evaluation in a Diagnostic Code). 

Additionally, the Veteran's lung diffusion test results during this period are not consistent with a compensable evaluation.  Upon VA examination and PFT in August 2003, DLCO testing demonstrated a lung diffusion of 103 percent.  This result is contemplated by the current noncompensable rating.  While a 61 percent DLCO result, consistent with a 30 percent evaluation, was reported at the October 2005 VA examination, the Board finds that this is not an accurate representation of the Veteran's lung diffusion.  The August 2011 VA examiner, after reviewing the Veteran's complete medical records and results of all VA examinations and PFTs, found that the October 2005 diffusion capacity was not reliable.  The October 2005 PFT noted that the Veteran's vital capacity and diffusion capacity were less than 90 percent which falsely lowered the diffusion capacity and did not reflect the Veteran's true lung function.  Furthermore, at the time of the October 2005 PFT, the Veteran had recently undergone an abdominal aortic aneurysm resection and was being treated with Amiodarone, a drug that is known to decrease diffusion capacity.  When the Veteran discontinued the drug in 2006 his diffusion improved and was measured at 77 percent in a June 2007 PFT.  While this number also would indicate an increased 10 percent evaluation under Diagnostic Code 6833 and the general rating formula, the August 2011 VA examiner also found that the June 2007 DLCO was not corrected for hemoglobin.  According to the VA examiner, when corrected for hemoglobin, the Veteran actually manifested a DLCO above 80 percent in June 2007, which is considered normal.  Accordingly, during the period prior to May 19, 2009, the Veteran's PFT results were not indicative of a compensable initial rating.  

During the period beginning May 19, 2009, the Veteran underwent VA examinations with PFTs in May 2009 and August 2011.  Again, the results of the tests were not consistent with an increased evaluation under Diagnostic Code 6833 and the general rating formula.  In May 2009, the Veteran demonstrated a FVC of 109 percent predicted and a DLCO of 79 percent.  The VA examiner found that the Veteran had only mild asbestosis and a very mild reduction in lung diffusion.  Similarly, upon VA examination in August 2011, the Veteran's FVC was measured as 88 percent predicted with a lung diffusion capacity (when corrected for hemoglobin) of 82 percent.  These findings are not consistent with an increased 30 percent evaluation, which is warranted for a FVC of 65 to 74 percent or a DLCO of 56 to 65 percent predicted.  

The Board also notes that the June 2007, May 2009, and August 2011 VA examiners determined that the Veteran's respiratory impairment was not actually due to his service-connected asbestos-related pleural disease.  The June 2007 VA examiner found that the Veteran's spirometry was consistent with chronic obstructive pulmonary disease (COPD) which was due to cigarette smoking and not asbestos-related pleural disease.  The May 2009 VA examiner also concluded that the Veteran did not experience any impairment attributable to his service-connected pleural disease as his PFT did not demonstrate any restriction or diffusion impairment.  Similarly, the August 2011 VA examiner agreed that any fluctuation in the Veteran's PFTs was due to COPD and smoking.  The examiner also found that it was more likely as not that the Veteran had not experienced any increase in impairment due to the service-connected respiratory disability since May 2009 when the VA examiner at that time determined there was no impairment. 

Finally, the August 2011 VA examiner noted the presence of pulmonary hypertension which is associated with a 100 percent rating under the general rating formula.  However, the August 2011 VA examiner also found that the condition was mild with a multifactorial etiology, unrelated to his asbestos related pleural disease.  There is no medical evidence relating the Veteran's pulmonary hypertension to his service-connected disability, and it is clear that the impairment from his pleural disease is not consistent with a total disability rating under the general rating criteria and Diagnostic Code 6833.

Thus, the record does not establish the presence of PFT findings that are consistent with increased ratings at anytime throughout the claims period.  In addition, the medical record of evidence does not establish that the Veteran experiences any impairment to lung function due to his service-connected pleural disease.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.
 

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

With respect to the Veteran's hearing loss, the Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report

However, the Board notes that in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit notes that the phrase "daily life" as used in Part 4 of 38 C.F.R., can be cited to Subpart A, which provides "regulations prescribing the policies and procedures for conducting VA medical examinations."  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Court has previously noted that regulations governing procedures for conducting VA medical examinations are not considered part of the rating schedule because, "[t]he rating schedule consists only of those regulations that establish disabilities and set forth the terms under which compensation shall be provided.  A regulation prescribing the policies and procedures for conducting a VA medical examination does not serve these purposes."  As such, the Federal Circuit stated that while the effects of daily life are relevant to the doctor conducting the examination, these effects are not relevant to a disability rating specialist.  Therefore, to any extent that the Veteran's VA audiological examinations failed to address the daily impact of his hearing loss, they are not rendered inadequate by this oversight.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009).

The Board has considered the statements of the Veteran regarding the functional effects of his hearing loss and impairment to lung function in accordance with the provisions of 38 C.F.R. § 3.321(b)(1), but does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned ratings for hearing loss and asbestos-related pleural disease.  Rather, his description of symptoms is consistent with the degree of disability addressed by such evaluations.

The Board also finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's hearing loss is manifested by symptoms such as loss of hearing acuity and difficulty understanding conversation.  His asbestos-related pleural disease has caused a mild reduction in lung diffusion.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

Finally, the Board notes that the Veteran is already in receipt of a total disability rating due to individual employability resulting from service-connected disability (TDIU).  Therefore, consideration as to whether an informal claim for TDIU has been raised in connection with the current claims for increased ratings are not necessary.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  

The Veteran was also provided proper VA examinations in response to his claims.  In a November 2011 informal hearing presentation, the Veteran's representative argued that the August 2011 respiratory examination was not adequate as it did not specify whether a DLCO (SB) test was performed or if the PFT results were reported post-bronchodilator as required by the amended regulations in 38 C.F.R. § 4.96.  While the August 2011 VA examination report does not explicitly note that a DLCO test was performed, the examiner provided the results of a PFT completed in conjunction with the examination which included the Veteran's lung diffusion capacity.  The examiner appears to use the terms DLCO and diffusion capacity interchangeably, and the Board takes judicial notice that the DLCO is the standard test for measuring lung diffusion capacity.  See MedlinePlus Medical Encyclopedia, http://www.nlm.nih.gov/medlineplus/ency/article/003854.htm (providing that DLCO is an alternate name for general lung diffusion testing).  In addition, the August 2011 examination report notes that the examiner reviewed the entire claims file and was therefore aware of the Board's May 2011 remand that ordered DLCO results should be reported in the context of a respiratory examination.  Similarly, although the August 2011 VA examiner did not specify that the reported PFT results were post-bronchodilator, there is no indication that the VA examination was performed using methods not standard to VA regulations to include the reporting of post-bronchodilator results.  As a whole, the August 2011 VA examination includes a through report of the history of the Veteran's disability, as well as a discussion of his current symptoms and a thorough recounting and analysis of the medical evidence contained in the claims file.  The PFT results provided by the VA examiner are consistent with the other PFT reports in the claims file, and the Board finds no legitimate reason to conclude that the August 2011 examination is inadequate or was not performed in accordance with VA regulations.  

The Board also finds that VA has complied with the March 2009, May 2010, and May 2011 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remands, the Veteran was provided adequate VA examinations addressing his service-connected hearing loss and respiratory disabilities in June and August 2011, to include a September 2011 addendum to the audiological examination report.  The case was then readjudicated in an October 2011 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied. 

For the period prior to May 19, 2009, an initial compensable rating for asbestos-related pleural disease is denied.  

For the period beginning May 19, 2009, a rating in excess of 10 percent for  asbestos-related pleural disease is denied.  

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


